DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed March 7, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 18-36 are currently pending.  Claims 1-17 are canceled.  Claims 33-35 are withdrawn. Claim 18 is currently amended.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Rejection Withdrawn
RE: Rejection of Claim(s) 18-26, 29-32 and 36 under 35 U.S.C. 102(a)(1) as being anticipated by Mithieux, as evidenced by Sorrell:
Applicant has amended claim 18 to now recite “…wherein the device comprises synthetic and/or biological materials configured to allow the ingress or egress of cells or therapeutic compounds…” 
Due to the claim amendment the rejection under 35 U.S.C. 102 has been withdrawn, however the amendment has necessitated a new ground of rejection, as set forth below.

New ground of Rejection, necessitated by Amendment
Claim Rejection - 35 U.S.C. §§ 102 and 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 18-26, 29-32 and 36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mithieux et al., (US 2014/0235547, published August 21, 2014; IDS 7/11/2019) (“Mithieux”), as evidenced by Sorrell et al., (Journal of Cell Science, Vol. 117, No. 5, pages 667-675 (2004); previously cited) (“Sorrell”) and Song et al., (EXPERIMENTAL AND THERAPEUTIC MEDICINE 21: 420, pages 1-8, 2021; see PTO-892) (“Song”).

Mithieux teaches an invention related to restoring or recreating elasticity in tissue for the purpose of improving the physical appearance or function of aged or injured tissue, e.g. skin repair (paragraphs [0001], [0021], [0049], [0096] and [0114]-[0115]).  Mithieux teaches that ageing and tissue injury are associated with degeneration of the extracellular matrix (ECM) which leads to physical manifestations such as loose skin, loss of density of the ECM, wrinkling, stretch marks and fibrosis (paragraph [0003]). Mithieux (paragraphs [0004]-[0005]) further teaches that research efforts, beginning over 20 years ago, attempted using the molecules of the ECM, e.g. collagen and elastin, either as implants or fillers to fill tissue voids thus improving tissue appearance or improving defective function, wherein elastin was considered advantageous over collagen since elastin could form elastic implants and fillers. 	Regarding claim 18, Mithieux’s Example 1 (paragraphs [0166]-[0175]) and FIG. 1 exemplifies an in vitro method that assesses elastin fiber formation. Mithieux cultures various fibroblast types, e.g. human neonatal dermal fibroblasts (NHF8909); human dermal fibroblasts from a 10 year old donor (GM3348); human dermal fibroblasts from a 31 year old donor, burn patient (230209A); human dermal fibroblasts from a 51 year old donor (142BR); human dermal fibroblasts from a 92 year old donor (AG04064) at 37°C and 5% CO2 in DMEM containing 10% FBS and 1% (v/v) penicillin/streptomycin.  
To assess elastin fiber formation, 1 x 105 fibroblasts were seeded onto glass coverslips (i.e. scaffold or substrate) in 12 well culture plates.  Full-length tropoelastin, or an alternative elastin-derived protein, was added to the cell culture 10 to 17 days post-seeding.  Additional experiments were also performed to assess the effect of repeated tropoelastin additions wherein tropoelastin was added 10, 17 and 24 days post-seeding.
Mithieux (paragraph [0170]) further teaches subjecting the cultured cells to fixation and antibody staining using anti-elastin antibody (BA4) for subsequent fluorescence imaging.
Additionally, Mithieux (paragraph [0175] and FIG. 1) teaches assessing elastin formation following the addition of human tropoelastin (SHEL δ26A, does not contain domain 26A) to human dermal fibroblasts (neonatal and 10, 31, 51 and 92 year old donors).
As to the limitation “maintaining a cell culture including cells, cell medium and tropoelastin in conditions enabling the cells to from elastic fiber from the tropoelastin”, Mithieux’s Example 1 cultures human dermal fibroblasts in DMEM culture medium, wherein tropoelastin was added to the cell culture 10 to 17 days post-seeding, or added in a repeated manner 10, 17 and 24 days post-seeding.  Mithieux, at FIG. 1, illustrates the formation of elastic fibers from the tropoelastin during cell culture, thus meeting the maintaining step of claim 18.
As to the limitations “contacting a device with the cell culture” and “wherein the elastic fiber is deposited onto the device, thereby producing a device having elastic fibers arranged thereon”, it is noted the instant specification at page 6 discloses the term device encompasses scaffolds or substrates. Therefore, Mithieux’s glass coverslips contained within the cell culture plates read on “a device”, thus seeding the fibroblasts onto the coverslips reads on “contacting a device with the cell culture”.  
Mithieux’s method produces elastic fibers on the glass coverslips 7 days after the addition of tropoelastin (see FIG. 1 and paragraph [0061]), which reads on “elastic fiber is deposited onto the device, thereby producing a device having elastic fibers arranged thereon”, thus meeting the limitation of claim 18.
Further regarding claim 18 and the limitation directed to the device comprises synthetic and/or biological materials configured to allow the ingress or egress of cells or therapeutic compounds, it is noted that Mithieux teaches the fibroblasts are cultured for 10 to 17 days, or 24 days, prior to adding the tropoelastin, and Sorrell (Table 2, page 669) evidences that dermal fibroblasts express a variety of matrix molecules during in vitro culture, including Collagens I and III.  Song further evidences that fibroblasts produce type I collagen which is the most abundant collagen in the extracellular matrix.  Therefore, absent evidence to the contrary, the extracellular matrix of the fibroblast culture would comprise collagen, which reads on “the device comprises biological materials”. 
As to the biological materials allowing ingress or egress of cells, Mithieux teaches the addition of tropoelastin to the fibroblast cultures results in deposition of elastin fibers.  Mithieux, at paragraph [0105]) specifically teaches that a critical aspect of elastin fiber production is the cells must engage (ingress) with the tropoelastin so they have an opportunity to synthesize elastic fibers. Thus, claim 18 appears to be identical to the teaching of Mithiuex.
However, Example 1 of Mithieux does not explicitly state there is ingress or egress of cells.  Therefore, in the alternative, although Mithieux does not explicitly state that the extracellular collagen allows ingress or egress of cells, given that Mithieux teaches the addition of tropoelastin results in deposition of elastin, it is reasonable to consider that the extracellular collagen allows the fibroblast cells to engage with the added tropoelastin since Mithieux’s Example 1 teaches the deposition of elastin upon the addition of tropoelastin to the fibroblast culture.
Additionally, regarding the preamble of claim 18, claim 18 has been amended to now recite “A method for producing a device for use in tissue regeneration or repair having elastic fiber arranged thereon”. It is noted the method is directed to producing a device, there are no active steps directed to using the tissue for regeneration or repair, thus the limitation “for use in tissue regeneration or repair” is directed to the intended use of the prepared device. It is noted that MPEP 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation " for regeneration or repair " does not affect the patentability of the claimed method of producing a device. Methods are defined by their constituent steps, not by an intended use or application.
	Regarding claims 19-21, as to the limitations “wherein at least one surface of the device is overlaid with the cell culture” (claim 19), “wherein the device is immersed in the cell culture” (claim 20) and “wherein at least one surface of the device is contacted with the cell culture” (claim 21), Mithieux’s Example 1 discloses seeding 1 x 105  fibroblasts onto glass coverslips and subsequently culturing the fibroblasts in DMEM culture medium for 10-17 days prior to the addition of tropoelastin, thus meeting the limitations of claims 19-21.
	Regarding claim 22, Mithieux’s Example 1 discloses adding tropoelastin after the fibroblasts have been seeded and cultured for 10-17 days (paragraph [0169]).
	Regarding claim 23, Mithieux’s Example 1 discloses mounting the antibody stained, cultured coverslips having the elastic fibers arranged thereon onto glass slides for fluorescent imaging (paragraph [0170]), which reads on “removing the device from the cell culture, thereby producing a device having elastic fibers arranged thereon”, thus meeting the limitation of claim 23.
	Regarding claim 24, Mithieux’s Example 1 discloses subjecting the cell culture to fixation with either 3% formaldehyde or 4% paraformaldehyde for 20 minutes prior to quenching with glycine, which reads on “removing the cell medium from the device having elastic fibers arranged thereon and retaining some or all of the cells on the device”, thus meeting the limitation of claim 24.
	Regarding claim 25, and the limitation “wherein the device comprises collagen”, it is noted that Mithieux’s Example 1 discloses culturing dermal fibroblasts on the coverslips for 10-17 days prior to tropoelastin addition, and then further culturing at least another 7 days (FIG. 1 and paragraph [0175]).  
	Sorrell (Table 2, page 669) evidences that dermal fibroblasts express a variety of matrix molecules during in vitro culture, including Collagens I and III. Therefore, absent evidence to the contrary, Mithieux’s cultured dermal fibroblasts would necessarily produce collagen during culturing on the glass coverslips (i.e. device), wherein the coverslips would comprise collagen, thus meeting the limitation of claim 25.
	Regarding claim 26, as to the limitation “wherein the device is in the form of a sheet, layer or tube”, as set forth above regarding claim 18, Mithieux’s glass coverslips read on “a device”.  Therefore, Mithieux’s glass coverslips read on “a sheet” or “a layer”, thus meeting the limitation of claim 26.
	Regarding claim 29, Mithieux’s Example 1 cultures fibroblasts, thus meeting the limitation of claim 29.
	Regarding claims 30-31 and the limitations “wherein the cell medium comprises a conditioned cell medium” (claim 30) and “wherein the cell medium is conditioned by fibroblasts” (claim 31), it is noted Mithieux’s Example 1 cultures fibroblasts for 10-17 days in DMEM prior to adding tropoelastin.  Therefore, Mithieux’s culturing of the fibroblasts in DMEM medium would condition the medium during the time period of culturing, thus conditioning the medium by fibroblasts, thus meeting the limitation of claims 30-31.
	Regarding claim 32, it is noted as discussed above regarding claim 25, Mithieux’s Example 1 discloses culturing dermal fibroblasts on the glass coverslips for 10-17 days prior to tropoelastin addition, and then further culturing at least another 7 days (FIG. 1 and paragraph [0175]).  
	Sorrell (Table 2, page 669) evidences that dermal fibroblasts express a variety of matrix molecules during in vitro culture, including Tenascin-C. Therefore, absent evidence to the contrary, Mithieux’s cultured dermal fibroblasts would necessarily express Tenascin-C into the culture medium during the fibroblast culturing, thus meeting the limitation of claim 32.
	Regarding claim 36 and the limitation that the device comprises a matrix or scaffold comprising synthetic or biological materials, it is noted that Mithieux at paragraph [0192] teaches that the in vitro fibroblast culture model system comprises elastin protein fibers deposited into the ECM (extracellular matrix) that is produced by the fibroblasts being cultured on the coverslip substrate. Thus, Mithieux’s method comprises a matrix comprising biological materials (i.e. ECM), thus meeting the limitation of claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Withdrawn
RE: Rejection of Claims 27-28 under 35 U.S.C. 103 as being unpatentable over Mithieux, as evidenced by Sorrell, and further in view of Barofsky:
For the reasons discussed above, the anticipation rejection over Mithieux, as evidenced by Sorrell is withdrawn, and thus the obviousness rejection that is based on the same basis is likewise withdrawn.  However, the amendment submitted March 7, 2022 has necessitated new grounds of rejection, as set forth below.


New ground of Rejection, necessitated by Amendment
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mithieux, as evidenced by Sorrell and Song, as applied to claims 18-26, 29-32 and 36 above, and further in view of Barofsky et al., (US 2007/0005148; previously cited) (“Barofsky”).
	The teaching of Mithieux, as evidenced by Sorrell and Song, is set forth above.
	Regarding claims 27 and 28, it is noted Mithieux does not further teach “the device is porous” (claim 27) or “wherein the elastic fiber is deposited into one or more pores of the device” (claim 28).  However, Barofsky is directed to inventions for repairing or replacing body tissue (e.g. skin repair), or as a cosmetic implant, using cross-linked tropoelastin, in combination with a prosthetic device, (Abstract and paragraphs [0019], [0022], [0041], [0079] and [0083]), and in vertebrates elastin (the most abundant component of elastic fiber) is formed through the crosslinking of tropoelastin.  Elastic fibers are responsible for the elastic properties of several tissues such as skin and lung, as well as arteries (paragraphs [0004]-[0005]).
	Barofsky teaches (paragraphs [0038]-[0039]) a prosthetic device comprising a support member or a scaffold, e.g. collagen, having a layer of tropoelastin on the support member.  Barofsky’s FIG. 2 and FIG. 3 illustrate the porous collagen lattice matrix (porous substrate/scaffold) comprising tropoelastin fibers and the culturing of fibroblasts in the presence of tropoelastin (paragraphs [0046]-[0047]).  Barofsky further teaches the tropoelastin monomers are coacervated with fibroblasts and the tropoelastin fibers can be crosslinked by the lysyl oxidase that is secreted into the mix by the cultured fibroblasts (paragraph [0071]).  Thus, Barofsky has established it was well-known that tropoelastin and fibroblasts could be employed to produce elastic fibers on a porous device, specifically a porous collagen lattice in order to produce a variety of tissue implants useful or tissue repair or replacement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a porous collagen scaffold/substrate device, as the scaffold/substrate device in the method of Mithieux, as evidenced by Sorrell and Song, thus permitting elastic fibers to be deposited into one or more pores of the collagen scaffold, thus meeting the limitations of claims 27 and 28.
 The person of ordinary skill in the art would have been motivated to use a collagen lattice scaffold/substrate, as taught by Barofsky, for the predictable result of providing a natural porous scaffold for implantation that permits fibroblast and elastin fiber infiltration, thus permitting maximum production of elastic fibers throughout the scaffold device, while at the same time the collagen provides additional tissue support.
The skilled artisan would have had a reasonable expectation of success in substituting the collagen scaffold/substrate device, for the glass coverslip scaffold/substrate of Mithieux, as evidenced by Sorrell and Song, because Barofsky has shown that the collagen lattice scaffold is an effective substrate for the coacervated fibroblasts and tropoelastin and the tropoelastin fibers can be crosslinked by the lysyl oxidase that is secreted into the mix by the cultured fibroblasts, thus producing the desirable elastic fibers that are useful as treatments for the repair or restoration of damaged skin.  Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks

Claim Rejection under 35 USC 102:


As set forth above, due to the claim amendment the rejection under 35 U.S.C. 102 has been withdrawn, however the new ground of rejection set forth above addresses the newly amended limitation regarding the device comprising synthetic and/or biological materials that allow the ingress or egress of cells or therapeutic compounds.
As to Applicant’s remarks regarding the newly amended limitation “for use in tissue regeneration and repair”, as recited in the preamble of claim 18 (Applicant’s remarks, first paragraph, page 5), it is noted that Applicant’s remarks have been carefully considered, but are not found persuasive for the reasons set forth above under the new ground of rejection. Specifically, it is noted the method is directed to producing a device, there are no active steps directed to using the tissue for regeneration or repair, thus the limitation “for use in tissue regeneration or repair” is directed to the intended use of the prepared device. It is noted that MPEP 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation " for regeneration or repair " does not affect the patentability of the claimed method of producing a device. Methods are defined by their constituent steps, not by an intended use or application.

	As to Applicant’s remarks that the cited reference to Sorrell fails to evidence the device is configured to allow the ingress and egress of cells or therapeutic compounds, as discussed at Applicant’s remarks (second paragraph, page 5), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that the limitation directed at the device is configured to allow the ingress and egress of cells or therapeutic compounds is addressed by the new ground of rejection. 
In response to applicant's arguments against Sorrell individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections under 35 USC 103:

	Regarding claims 27-28, Applicant has traversed the rejection of record on the grounds that Barofsky fails to remedy the asserted deficiency of Mithieux regarding the contacting a device with the cell culture, wherein the elastic fiber is deposited onto the device, thereby producing a device having elastic fibers arranged thereon, since Barofsky teaches the tropoelastin is crosslinked, as discussed at Applicant’s remarks (page 6).
	Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, it is noted that, regardless of Barofsky’s teaching that the tropoelastin is crosslinked by native lysyl oxidase secreted by the cultured fibroblasts, Barofsky is relied upon for showing it was well-known in the art that tropoelastin and fibroblasts could be employed to produce elastic fibers on a porous device such as a collagen lattice. Barofsky is not relied upon for teaching contacting a device with the cell culture, wherein the elastic fiber is deposited onto the device, thereby producing a device having elastic fibers arranged thereon as this limitation is disclosed by Mithieux, as discussed above.
In response to applicant's arguments against Barofsky individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
	No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633